Citation Nr: 0402491	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  03-03 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial (compensable) rating for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel








INTRODUCTION

The veteran served on active duty from March 1961 until April 
1962.

Service connection for right ear hearing loss was granted by 
an April 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont, pursuant to Board of Veterans' Appeals (Board) 
decision of April 2002.  A noncompensable evaluation was 
established.  

The record reflects that veteran, who is incarcerated at a 
state facility, inquired about scheduling a videoconference 
hearing.  However, the appropriate prison official would not 
authorize payment for transportation to the RO.  Accordingly, 
the Board will proceed based on the evidence of record. 

In April 2002 the Board denied service connection for 
tinnitus.  In May 2002 the veteran was notified by the Board 
that his motion to have the April 2002 decision reconsidered 
was denied.  In April 2003 the veteran requested information 
on how to proceed with his claim.  It is request that the RO 
again assist him in this matter and inform him specifically 
of how to reopen his claim.


FINDINGS OF FACT

1.  Service connection has been granted for hearing loss of 
only the veteran's right ear.

2.  The veteran has level II hearing loss in the right ear 
and level I hearing loss in the left ear ear.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
hearing loss of the right ear have not been met. 38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. § 4.85, Part 4, Diagnostic 
Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29,2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) the United states Court of Appeals for Veteran Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

In conjunction with his claim for service connection the 
veteran was unformed of the requirements and evidence needed 
to establish his claim in the statement of the case, 
supplemental statement of the case, and in a letter dated in 
June 2001.  This letter also informed him of what evidence 
the VA would obtain.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002)

In April 2002 the RO granted service connection for the 
disability in issue.  The veteran submitted a notice of 
disagreement regarding the rating percentage involved.  In 
the December 2002 statement of the case he was informed of 
the criteria necessary to establish an increased rating.  VA 
General Counsel has stated that under 38 U.S.C. § 7105(d), 
upon receipt of a notice of disagreement in response to a 
decision on a claim, the "agency of original jurisdiction" 
must take development or review action it deems proper under 
applicable regulations and issue a statement of the case if 
the action does not resolve the disagreement either by grant 
of the benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue. VAOPGCPREC   8-2003.  

In this regard, the RO has obtained all available evidence 
identified by the veteran.  The veteran has also undergone a 
VA examination, dated November 2002 and has been informed of 
the appropriate rating criteria.  

Accordingly, the Board finds the requirements of the VCAA 
have been satisfied and that the veteran is not prejudiced by 
this decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran underwent a VA ear examination in June 1999.  The 
two audiograms were conducted.  The audiologist indicated 
that there was poor reliability in the test results.  The VA 
examiner indicated that the audiogram was somewhat 
inconsistent initially.  However, it appeared that overall he 
had a speech reception threshold of 20 in each ear.  The 
impression was bilateral sensorineural hearing loss.  The 
examination did not contain a summary report of the 
audiograms indicating which one best represented the degree 
of hearing impairment.  

A VA examination was conducted in November 2002.  This 
examination provided the following puretone thresholds in the 
veteran's right ear: 40 decibels at 1000 Hertz, 35 decibels 
at 2000 Hertz, 45 decibels at 3000 Hertz, and 45 decibels at 
4000 Hertz.  The puretone thresholds in the left ear ear were 
25 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 35 
decibels at 3000 Hertz, and 30 decibels at 4000 Hertz. The 
average pure tone threshold for the right ear was 41 decibels 
and was 30 decibels for the left ear.  The veteran had a 
speech discrimination score of 88 percent correct in the 
right ear and 96 percent correct in the left ear. The 
audiologist concluded that the veteran had had mild to severe 
sloping hearing loss in the right ear.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2003). Each service-connected disability is rated on the 
basis of specific criteria identified by diagnostic codes. 38 
C.F.R. § 4.27 (2003).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from defective hearing, the 
provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I for essentially normal acuity through 
level XI for profound deafness. Tables VI and VII as set 
forth in 38 C.F.R. §  4.85 are used to calculate the rating 
to be assigned. 38 C.F.R. § 4.85 (2003).

In situations where service connection has been granted only 
for defective hearing involving one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal.  
In such situations, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
level X or XI. 38 C.F.R. § 4.85(f), (h) (2003).

The evaluations derived from the schedule are intended to 
make proper allowance for improvement by hearing aids, and 
hearing loss claims are evaluated by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluation.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Pursuant to 38 C.F.R. § 4.85(a) (2003), examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the pure tone audiometry test.  
A numeric designation of impaired efficiency is assigned 
based upon the results of the above-mentioned tests. 38 
C.F.R. § 4.85(c) (2003).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's statements describing the symptoms of his 
hearing loss are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent rating criteria.

In this regard, the June 1999 audiograms are inadequate for 
rating purposes in that the audiologist did not indicate 
which test findings best represented the degree of hearing 
impairment.  The November 2002 VA examination showed an 
average pure tone threshold for the right ear of 41 decibels 
and a speech discrimination score of 88 percent correct.  The 
pure tone threshold average for the left ear was 30 decibels 
with a speech discrimination score of 96 percent correct.  
This equates to level II hearing loss in the right ear level 
I hearing loss in the left ear, which warrant a zero percent 
rating.

After reviewing the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable disability evaluation for the 
service-connected hearing loss of his right ear.  The 0 
percent rating is the highest rating warranted for the appeal 
period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).


ORDER

Entitlement to a compensable disability rating for hearing 
loss of the right ear is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



